Name: Commission Implementing Decision (EU) 2017/2175 of 21 November 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 7835) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  agricultural activity;  Europe;  agricultural policy
 Date Published: 2017-11-22

 22.11.2017 EN Official Journal of the European Union L 306/31 COMMISSION IMPLEMENTING DECISION (EU) 2017/2175 of 21 November 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 7835) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Article 16(1) of Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) Since the date of its adoption, Commission Implementing Decision (EU) 2017/247 has been amended several times to take account of developments in the epidemiological situation in the Union as regards avian influenza. In particular, Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/696 (5) in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247. That amendment took into account the fact that day-old chicks pose a very low risk for the spread of highly pathogenic avian influenza compared to other poultry commodities. (4) Implementing Decision (EU) 2017/247 was also subsequently amended by Commission Implementing Decision (EU) 2017/1841 (6) in order to strengthen the disease control measures applicable where there is an increased risk for the spread of highly pathogenic avian influenza. Consequently, Implementing Decision (EU) 2017/247 now provides for the establishment at Union level of further restricted zones in the concerned Member States, as referred to in Article 16(4) of Directive 2005/94/EC, following an outbreak or outbreaks of highly pathogenic avian influenza, and the duration of the measures to be applied therein. Implementing Decision (EU) 2017/247 now also lays down rules for the dispatch of live poultry, day-old chicks and hatching eggs from the further restricted zones to other Member States, subject to certain conditions. (5) In addition, the Annex to Implementing Decision (EU) 2017/247 has been amended numerous times, mainly to take account of changes in the boundaries of the protection and surveillance zones established by the concerned Member States in accordance with Directive 2005/94/EC. The Annex to Implementing Decision (EU) 2017/247 was last amended by Commission Implementing Decision (EU) 2017/2000 (7), following the notification by Italy of new outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings in the region of Lombardia in that Member State. Italy also notified the Commission that it had taken the necessary measures required in accordance with Directive 2005/94/EC following those outbreaks, including the establishment of protection and surveillance zones around the infected poultry holdings. (6) Since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/2000, Bulgaria has notified the Commission of two recent outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings in the regions of Sliven and Yambol of that Member State. Bulgaria has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC following those recent outbreaks, including the establishment of protection and surveillance zones around all the infected poultry holdings. (7) In addition, Italy has notified the Commission of further outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings, located in the regions of Lombardia, Piemonte and Lazio of that Member State. Italy has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC following those recent outbreaks, including the establishment of protection and surveillance zones around all the infected poultry holdings and the enlargement of the established further restricted zones. (8) The Commission has examined the measures taken by Bulgaria and Italy in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those Member States, and it is satisfied that the boundaries of the protection and surveillance zones established by the competent authorities of those two Member States are at a sufficient distance to any poultry holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. The Commission has also examined the boundaries of the further restricted zones established by the competent authority in Italy following the recent outbreaks in that Member State, and it is satisfied that the extent of the areas covered by the enlargement of those further restricted zones is sufficient taking into account the current epidemiological situation in Italy. (9) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Bulgaria and Italy, the protection and surveillance zones established in those two Member States, and the enlarged further restricted zones established in Italy, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those Member States. Therefore, the entries for Bulgaria and Italy in the Annex to Implementing Decision (EU) 2017/247 should be updated to take account of the up-to-date epidemiological situation in those Member States as regards that disease. In particular, new entries for the protection and surveillance zones in Bulgaria and Italy and for the enlarged further restricted zones in Italy, now subject to restrictions in accordance with Directive 2005/94/EC, should be added to the lists in the Annex to Implementing Decision (EU) 2017/247. (10) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalization at Union level in order to include the protection and surveillance zones established in Bulgaria and Italy, and the enlarged further restricted zones established in Italy, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those Member States, and the duration of the restrictions applicable therein. (11) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 November 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (6) Commission Implementing Decision (EU) 2017/1841 of 10 October 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 261, 11.10.2017, p. 26). (7) Commission Implementing Decision (EU) 2017/2000 of 6 November 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 289, 8.11.2017, p. 9). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) Part A is amended as follows: (a) the entry for Bulgaria is replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Dobrich region, Municipality of Dobrich Stefanovo 12.11.2017 Haskovo region, Municipality of Haskovo Uzundzhovo 10.11.2017 Sliven region, Municipality of Sliven Glushnik Kaloyanovo 24.11.2017 Yambol region, Municipality of Straldzha Zimnitsa Charda 29.11.2017 (b) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  The area of the parts of Lombardia Region (ADNS 17/0059) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,288632 E10,352774 18.11.2017  The area of the parts of Lombardia Region (ADNS 17/0060) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,275251 E10,160212 28.11.2017  The area of the parts of Lombardia Region (ADNS 17/0061) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,273215 E10,15843 28.11.2017  The area of the parts of Lombardia Region (ADNS 17/0062) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,279373 E10,243124 28.11.2017  The area of the parts of Lombardia Region (ADNS 17/0063) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,244372 E10,19965 28.11.2017  The area of the parts of Lombardia Region (ADNS 17/0064) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,551421 E9,742449 26.11.2017  The area of the parts of Lombardia Region (ADNS 17/0065) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,247829 E 10,173639 27.11.2017  The area of the parts of Lombardia Region (ADNS 17/0066) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,314835 E10,183902 28.11.2017  The area of the parts of Lombardia Region (ADNS 17/0067) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,268601 E10,198274 29.11.2017  The area of the parts of Lombardia Region (ADNS 17/0068) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,287212 E10,211417 29.11.2017  The area of the parts of Lombardia Region (ADNS 17/0069) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,257394 E 10,236272 30.11.2017  The area of the parts of Lombardia Region (ADNS 17/0070) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,294615 E10,262587 4.12.2017  The area of the parts of Piemonte Region (ADNS 17/0071) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,028312 E8,129643 1.12.2017  The area of the parts of Lombardia Region (ADNS 17/0072) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,279698 E10.2546060 2.12.2017  The area of the parts of Lazio Region (ADNS 17/0073) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N41,933396 E12,82672 26.11.2017  The area of the parts of Lombardia Region (ADNS 17/0074) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,221999 E10,142106 2.12.2017  The area of the parts of Lombardia Region (ADNS 17/0075) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,297588 E10,221751 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0076) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,280826 E10,219352 6.12.2017  The area of the parts of Lombardia Region (ADNS 17/0077) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,264774 E10,205204 5.12.2017  The area of the parts of Lombardia Region (ADNS 17/0078) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,267177 E10,233081 5.12.2017  The area of the parts of Lombardia Region (ADNS 17/0079) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,291849 E10,220940 6.12.2017 (2) Part B, is amended as follows: (a) the entry for Bulgaria is replaced by the following: Member State: Bulgaria Area comprising Date until applicable in accordance with Article 31 of Directive 2005/94/EC Dobrich Region, Municipality of Dobrich  Stefanovo From 13.11.2017 to 21.11.2017  Bogdan  Branishte  Dobrich  Draganovo  Opanetz  Pchelino  Plachi dol  Pop Grigorovo  Slaveevo  Sokolnik  Stozher 21.11.2017 Haskovo region Municipality of Dimitrovgrad  Uzundzhovo From 11.11.2017 to 20.11.2017 Municipality of Haskovo:  Alexandrovo  Dinevo  Lubenovo  Nova Nadejda  Rodopi  Stamboliiski  Stoykovo  Haskovo Municipality of Dimitrovgrad  Brod  Chernogorovo  Krepost  Rainovo  Voden  Zlatopole 20.11.2017 Sliven region, Municipality of Sliven  Glushnik  Kaloyanovo From 25.11.2017 to 3.12.2017  Sliven  Trapoklovo  Dragodanovo  Kamen  Topolchane  Sotirya  Sedlarevo 3.12.2017  Zhelyu voyvoda  Blatets  Gorno Aleksandorvo 7.12.2017 Yambol region Municipality of Straldzha  Zimnitsa  Charda From 30.11.2017 to 7.12.2017 Municipality of Straldzha  Straldzha  Atolovo  Vodenichene  Dzinot  Lozentets Municipality of Tundzha  Mogila  Veselinovo  Kabile  Chargan Municipality of Yambol Yambol city 7.12.2017 (b) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  The area of the parts of Emilia Romagna Region (ADNS 17/0042) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N44,841419 E12,076444 From 8.11.2017 to 16.11.2017  The area of the parts of Emilia Romagna Region (ADNS 17/0042) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N44,841419 E12,076444 16.11.2017  The area of the parts of Lombardia Region (ADNS 17/0050) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,29899 E10,160651 From 8.11.2017 to 16.11.2017  The area of the parts of Lombardia Region (ADNS 17/0050) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,29899 E10,160651 16.11.2017  The area of the parts of Lombardia and Veneto Regions (ADNS 17/0052) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,265801 E10,648984 From 9.11.2017 to 17.11.2017  The area of the parts of Lombardia and Veneto Regions (ADNS 17/0052) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,265801 E10,648984 17.11.2017  The area of the parts of Veneto Region (ADNS 17/0053) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,380042 E11,797878 From 10.11.2017 to 18.11.2017  The area of the parts of Veneto Region (ADNS 17/0053) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,380042 E11,797878 18.11.2017  The area of the parts of Veneto Region (ADNS 17/0054) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,367753 E 11,845547 From 10.11.2017 to 18.11.2017  The area of the parts of Veneto Region (ADNS 17/0054) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,367753 E11,845547 18.11.2017  The area of the parts of Lombardia Region (ADNS 17/0055) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,273174 E10,147377 From 16.11.2017 to 24.11.2017  The area of the parts of Veneto Region (ADNS 17/0055) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,27317 E10,147377 24.11.2017  The area of the parts of Lombardia Region (ADNS 17/0056) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,258721 E10,137106 From 13.11.2017 to 21.11.2017  The area of the parts of Veneto Region (ADNS 17/0056) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,258721 E10,137106 21.11.2017  The area of the parts of Lombardia Region (ADNS 17/0057) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,715443 E9,908386 From 16.11.2017 to 24.11.2017  The area of the parts of Lombardia Region (ADNS 17/0057) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,715443 E9,908386 24.11.2017  The area of the parts of Lombardia Region (ADNS 17/0058) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,53889 E9,344072 From 16.11.2017 to 24.11.2017  The area of the parts of Lombardia Region (ADNS 17/0058) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,53889 E9,344072 24.11.2017  The area of the parts of Lombardia Region (ADNS 17/0059) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,288632 E10,352774 From 19.11.2017 to 27.11.2017  The area of the parts of Lombardia Region (ADNS 17/0059) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,288632 E10,352774 27.11.2017  The area of the parts of Lombardia Region (ADNS 17/0060) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,275251 E10,160212 From 29.11.2017 to 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0060) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,275251 E10,160212 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0061) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,273215 E10,15843 From 29.11.2017 to 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0061) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,273215 E10,15843 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0062) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,279373 E 10,243124 From 29.11.2017 to 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0062) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,279373 E10,243124 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0063) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,244372 E10,19965 From 29.11.2017 to 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0063) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,244372 E10,19965 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0064) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,551421 E9,742449 From 27.11.2017 to 5.12.2017  The area of the parts of Lombardia Region (ADNS 17/0064) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,551421 E9,742449 5.12.2017  The area of the parts of Lombardia Region (ADNS 17/0065) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,247829 E10,173639 From 28.11.2017 to 6.12.2017  The area of the parts of Lombardia Region (ADNS 17/0065) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,247829 E10,173639 6.12.2017  The area of the parts of Lombardia Region (ADNS 17/0066) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,314835 E10,183902 From 29.11.2017 to 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0066) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,314835 E10,183902 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0067) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,268601 E10,198274 From 30.11.2017 to 8.12.2017  The area of the parts of Lombardia Region (ADNS 17/0067) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,268601 E10,198274 8.12.2017  The area of the parts of Lombardia Region (ADNS 17/0068) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,287212 E10,211417 From 30.11.2017 to 8.12.2017  The area of the parts of Lombardia Region (ADNS 17/0068) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,287212 E10,211417 8.12.2017  The area of the parts of Lombardia Region (ADNS 17/0069) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,257394 E10,236272 From 1.12.2017 to 9.12.2017  The area of the parts of Lombardia Region (ADNS 17/0069) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,257394 E10,236272 9.12.2017  The area of the parts of Lombardia Region (ADNS 17/0070) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,294615 E10,262587 From 5.12.2017 to 13.12.2017  The area of the parts of Lombardia Region (ADNS 17/0070) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,294615 E10,262587 13.12.2017  The area of the parts of Piemonte Region (ADNS 17/0071) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,028312 E8,129643 From 2.12.2017 to 10.12.2017  The area of the parts of Piemonte Region (ADNS 17/0071) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,028312 E8,129643 10.12.2017  The area of the parts of Lombardia Region (ADNS 17/0072) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,279698 E10.2546060 From 3.12.2017 to 11.12.2017  The area of the parts of Lombardia Region (ADNS 17/0072) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,279698 E10,2546060 11.12.2017  The area of the parts of Lazio Region (ADNS 17/0073) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N41,933396 E12,82672 From 27.11.2017 to 5.12.2017  The area of the parts of Lazio Region (ADNS 17/0073) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N41,933396 E12,82672 5.12.2017  The area of the parts of Lombardia Region (ADNS 17/0074) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,221999 E10,142106 From 3.12.2017 to 11.12.2017  The area of the parts of Lombardia Region (ADNS 17/0074) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,221999 E10,142106 11.12.2017  The area of the parts of Lombardia Region (ADNS 17/0075) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,297588 E10,221751 From 8.12.2017 to 16.12.2017  The area of the parts of Lombardia Region (ADNS 17/0075) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,297588 E10,221751 16.12.2017  The area of the parts of Lombardia Region (ADNS 17/0076) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,280826 E10,219352 From 7.12.2017 to 15.12.2017  The area of the parts of Lombardia Region (ADNS 17/0076) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,280826 E10,219352 15.12.2017  The area of the parts of Lombardia Region (ADNS 17/0077) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,264774 E10,205204 From 6.12.2017 to 14.12.2017  The area of the parts of Lombardia Region (ADNS 17/0077) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,264774 E10,205204 14.12.2017  The area of the parts of Lombardia Region (ADNS 17/0078) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,267177 E10,233081 From 6.12.2017 to 14.12.2017  The area of the parts of Lombardia Region (ADNS 17/0078) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,267177 E10,233081 14.12.2017  The area of the parts of Lombardia Region (ADNS 17/0079) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,291849 E10,220940 From 7.12.2017 to 15.12.2017  The area of the parts of Lombardia Region (ADNS 17/0079) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,291849 E10,220940 15.12.2017 (3) in Part C, the entry for Italy is replaced by the following: Member State: Italy Area comprising Date until measures are to remain applicable in accordance with Article 3b  Municipality of ARGENTA (FE)  Municipality of BERRA (FE)  Municipality of BONDENO (FE)  Municipality of CENTO (FE)  Municipality of CODIGORO (FE)  Municipality of COMACCHIO (FE)  Municipality of COPPARO (FE)  Municipality of FERRARA (FE)  Municipality of FISCAGLIA (FE)  Municipality of FORMIGNANA (FE)  Municipality of GORO (FE)  Municipality of JOLANDA DI SAVOIA (FE)  Municipality of LAGOSANTO (FE)  Municipality of MASI TORELLO (FE)  Municipality of MESOLA (FE)  Municipality of OSTELLATO (FE)  Municipality of POGGIO RENATICO (FE)  Municipality of PORTOMAGGIORE (FE)  Municipality of RO (FE)  Municipality of TERRE DEL RENO (FE)  Municipality of TRESIGALLO (FE)  Municipality of VIGARANO MAINARDA (FE)  Municipality of VOGHIERA (FE)  Municipality of ADRARA SAN MARTINO (BG)  Municipality of ADRARA SAN ROCCO (BG)  Municipality of ALBANO SANT'ALESSANDRO (BG)  Municipality of ALBINO (BG)  Municipality of ALGUA (BG)  Municipality of ALMÃ  (BG)  Municipality of ALMENNO SAN BARTOLOMEO (BG)  Municipality of ALMENNO SAN SALVATORE (BG)  Municipality of ALZANO LOMBARDO (BG)  Municipality of AMBIVERE (BG)  Municipality of ANTEGNATE (BG)  Municipality of ARCENE (BG)  Municipality of ARDESIO (BG)  Municipality of ARZAGO D'ADDA (BG)  Municipality of AVERARA (BG)  Municipality of AVIATICO (BG)  Municipality of AZZANO SAN PAOLO (BG)  Municipality of AZZONE (BG)  Municipality of BAGNATICA (BG)  Municipality of BARBATA (BG)  Municipality of BARIANO (BG)  Municipality of BARZANA (BG)  Municipality of BEDULITA (BG)  Municipality of BERBENNO (BG)  Municipality of BERGAMO (BG)  Municipality of BERZO SAN FERMO (BG)  Municipality of BIANZANO (BG)  Municipality of BLELLO (BG)  Municipality of BOLGARE (BG)  Municipality of BOLTIERE (BG)  Municipality of BONATE SOPRA (BG)  Municipality of BONATE SOTTO (BG)  Municipality of BORGO DI TERZO (BG)  Municipality of BOSSICO (BG)  Municipality of BOTTANUCO (BG)  Municipality of BRACCA (BG)  Municipality of BRANZI (BG)  Municipality of BREMBATE (BG)  Municipality of BREMBATE DI SOPRA (BG)  Municipality of BRIGNANO GERA D'ADDA (BG)  Municipality of BRUMANO (BG)  Municipality of BRUSAPORTO (BG)  Municipality of CALCINATE (BG)  Municipality of CALCIO (BG)  Municipality of CALUSCO D'ADDA (BG)  Municipality of CALVENZANO (BG)  Municipality of CAMERATA CORNELLO (BG)  Municipality of CANONICA D'ADDA (BG)  Municipality of CAPIZZONE (BG)  Municipality of CAPRIATE SAN GERVASIO (BG)  Municipality of CAPRINO BERGAMASCO (BG)  Municipality of CARAVAGGIO (BG)  Municipality of CAROBBIO DEGLI ANGELI (BG)  Municipality of CARONA (BG)  Municipality of CARVICO (BG)  Municipality of CASAZZA (BG)  Municipality of CASIRATE D'ADDA (BG)  Municipality of CASNIGO (BG)  Municipality of CASSIGLIO (BG)  Municipality of CASTEL ROZZONE (BG)  Municipality of CASTELLI CALEPIO (BG)  Municipality of CASTIONE DELLA PRESOLANA (BG)  Municipality of CASTRO (BG)  Municipality of CAVERNAGO (BG)  Municipality of CAZZANO SANT'ANDREA (BG)  Municipality of CENATE SOPRA (BG)  Municipality of CENATE SOTTO (BG)  Municipality of CENE (BG)  Municipality of CERETE (BG)  Municipality of CHIGNOLO D'ISOLA (BG)  Municipality of CHIUDUNO (BG)  Municipality of CISANO BERGAMASCO (BG)  Municipality of CISERANO (BG)  Municipality of CIVIDATE AL PIANO (BG)  Municipality of CLUSONE (BG)  Municipality of COLERE (BG)  Municipality of COLOGNO AL SERIO (BG)  Municipality of COLZATE (BG)  Municipality of COMUN NUOVO (BG)  Municipality of CORNA IMAGNA (BG)  Municipality of CORNALBA (BG)  Municipality of CORTENUOVA (BG)  Municipality of COSTA DI MEZZATE (BG)  Municipality of COSTA SERINA (BG)  Municipality of COSTA VALLE IMAGNA (BG)  Municipality of COSTA VOLPINO (BG)  Municipality of COVO (BG)  Municipality of CREDARO (BG)  Municipality of CURNO (BG)  Municipality of CUSIO (BG)  Municipality of DALMINE (BG)  Municipality of DOSSENA (BG)  Municipality of ENDINE GAIANO (BG)  Municipality of ENTRATICO (BG)  Municipality of FARA GERA D'ADDA (BG)  Municipality of FARA OLIVANA CON SOLA (BG)  Municipality of FILAGO (BG)  Municipality of FINO DEL MONTE (BG)  Municipality of FIORANO AL SERIO (BG)  Municipality of FONTANELLA (BG)  Municipality of FONTENO (BG)  Municipality of FOPPOLO (BG)  Municipality of FORESTO SPARSO (BG)  Municipality of FORNOVO SAN GIOVANNI (BG)  Municipality of FUIPIANO VALLE IMAGNA (BG)  Municipality of GANDELLINO (BG)  Municipality of GANDINO (BG)  Municipality of GANDOSSO (BG)  Municipality of GAVERINA TERME (BG)  Municipality of GAZZANIGA (BG)  Municipality of GHISALBA (BG)  Municipality of GORLAGO (BG)  Municipality of GORLE (BG)  Municipality of GORNO (BG)  Municipality of GRASSOBBIO (BG)  Municipality of GROMO (BG)  Municipality of GRONE (BG)  Municipality of GRUMELLO DEL MONTE (BG)  Municipality of ISOLA DI FONDRA (BG)  Municipality of ISSO (BG)  Municipality of LALLIO (BG)  Municipality of LEFFE (BG)  Municipality of LENNA (BG)  Municipality of LEVATE (BG)  Municipality of LOCATELLO (BG)  Municipality of LOVERE (BG)  Municipality of LURANO (BG)  Municipality of LUZZANA (BG)  Municipality of MADONE (BG)  Municipality of MAPELLO (BG)  Municipality of MARTINENGO (BG)  Municipality of MEDOLAGO (BG)  Municipality of MEZZOLDO (BG)  Municipality of MISANO DI GERA D'ADDA (BG)  Municipality of MOIO DE' CALVI (BG)  Municipality of MONASTEROLO DEL CASTELLO (BG)  Municipality of MONTELLO (BG)  Municipality of MORENGO (BG)  Municipality of MORNICO AL SERIO (BG)  Municipality of MOZZANICA (BG)  Municipality of MOZZO (BG)  Municipality of NEMBRO (BG)  Municipality of OLMO AL BREMBO (BG)  Municipality of OLTRE IL COLLE (BG)  Municipality of OLTRESSENDA ALTA (BG)  Municipality of ONETA (BG)  Municipality of ONORE (BG)  Municipality of ORIO AL SERIO (BG)  Municipality of ORNICA (BG)  Municipality of OSIO SOPRA (BG)  Municipality of OSIO SOTTO (BG)  Municipality of PAGAZZANO (BG)  Municipality of PALADINA (BG)  Municipality of PALAZZAGO (BG)  Municipality of PALOSCO (BG)  Municipality of PARRE (BG)  Municipality of PARZANICA (BG)  Municipality of PEDRENGO (BG)  Municipality of PEIA (BG)  Municipality of PIANICO (BG)  Municipality of PIARIO (BG)  Municipality of PIAZZA BREMBANA (BG)  Municipality of PIAZZATORRE (BG)  Municipality of PIAZZOLO (BG)  Municipality of POGNANO (BG)  Municipality of PONTE NOSSA (BG)  Municipality of PONTE SAN PIETRO (BG)  Municipality of PONTERANICA (BG)  Municipality of PONTIDA (BG)  Municipality of PONTIROLO NUOVO (BG)  Municipality of PRADALUNGA (BG)  Municipality of PREDORE (BG)  Municipality of PREMOLO (BG)  Municipality of PRESEZZO (BG)  Municipality of PUMENENGO (BG)  Municipality of RANICA (BG)  Municipality of RANZANICO (BG)  Municipality of RIVA DI SOLTO (BG)  Municipality of ROGNO (BG)  Municipality of ROMANO DI LOMBARDIA (BG)  Municipality of RONCOBELLO (BG)  Municipality of RONCOLA (BG)  Municipality of ROTA D'IMAGNA (BG)  Municipality of ROVETTA (BG)  Municipality of SAN GIOVANNI BIANCO (BG)  Municipality of SAN PAOLO D'ARGON (BG)  Municipality of SAN PELLEGRINO TERME (BG)  Municipality of SANTA BRIGIDA (BG)  Municipality of SANT'OMOBONO TERME (BG)  Municipality of SARNICO (BG)  Municipality of SCANZOROSCIATE (BG)  Municipality of SCHILPARIO (BG)  Municipality of SEDRINA (BG)  Municipality of SELVINO (BG)  Municipality of SERIATE (BG)  Municipality of SERINA (BG)  Municipality of SOLTO COLLINA (BG)  Municipality of SOLZA (BG)  Municipality of SONGAVAZZO (BG)  Municipality of SORISOLE (BG)  Municipality of SOTTO IL MONTE GIOVANNI XXIII (BG)  Municipality of SOVERE (BG)  Municipality of SPINONE AL LAGO (BG)  Municipality of SPIRANO (BG)  Municipality of STEZZANO (BG)  Municipality of STROZZA (BG)  Municipality of SUISIO (BG)  Municipality of TALEGGIO (BG)  Municipality of TAVERNOLA BERGAMASCA (BG)  Municipality of TELGATE (BG)  Municipality of TERNO D'ISOLA (BG)  Municipality of TORRE BOLDONE (BG)  Municipality of TORRE DE' ROVERI (BG)  Municipality of TORRE PALLAVICINA (BG)  Municipality of TRESCORE BALNEARIO (BG)  Municipality of TREVIGLIO (BG)  Municipality of TREVIOLO (BG)  Municipality of UBIALE CLANEZZO (BG)  Municipality of URGNANO (BG)  Municipality of VAL BREMBILLA (BG)  Municipality of VALBONDIONE (BG)  Municipality of VALBREMBO (BG)  Municipality of VALGOGLIO (BG)  Municipality of VALLEVE (BG)  Municipality of VALNEGRA (BG)  Municipality of VALTORTA (BG)  Municipality of VEDESETA (BG)  Municipality of VERDELLINO (BG)  Municipality of VERDELLO (BG)  Municipality of VERTOVA (BG)  Municipality of VIADANICA (BG)  Municipality of VIGANO SAN MARTINO (BG)  Municipality of VIGOLO (BG)  Municipality of VILLA D'ADDA (BG)  Municipality of VILLA D'ALMÃ  (BG)  Municipality of VILLA DI SERIO (BG)  Municipality of VILLA D'OGNA (BG)  Municipality of VILLONGO (BG)  Municipality of VILMINORE DI SCALVE (BG)  Municipality of ZANDOBBIO (BG)  Municipality of ZANICA (BG)  Municipality of ZOGNO (BG)  Municipality of ACQUAFREDDA (BS)  Municipality of ADRO (BS)  Municipality of AGNOSINE (BS)  Municipality of ALFIANELLO (BS)  Municipality of ANFO (BS)  Municipality of AZZANO MELLA (BS)  Municipality of BAGNOLO MELLA (BS)  Municipality of BAGOLINO (BS)  Municipality of BARBARIGA (BS)  Municipality of BARGHE (BS)  Municipality of BASSANO BRESCIANO (BS)  Municipality of BEDIZZOLE (BS)  Municipality of BERLINGO (BS)  Municipality of BIONE (BS)  Municipality of BORGO SAN GIACOMO (BS)  Municipality of BORGOSATOLLO (BS)  Municipality of BOTTICINO (BS)  Municipality of BOVEGNO (BS)  Municipality of BOVEZZO (BS)  Municipality of BRANDICO (BS)  Municipality of BRESCIA (BS)  Municipality of BRIONE (BS)  Municipality of CAINO (BS)  Municipality of CALCINATO (BS)  Municipality of CALVAGESE DELLA RIVIERA (BS)  Municipality of CALVISANO (BS)  Municipality of CAPOVALLE (BS)  Municipality of CAPRIANO DEL COLLE (BS)  Municipality of CAPRIOLO (BS)  Municipality of CARPENEDOLO (BS)  Municipality of CASTEGNATO (BS)  Municipality of CASTEL MELLA (BS)  Municipality of CASTELCOVATI (BS)  Municipality of CASTENEDOLO (BS)  Municipality of CASTO (BS)  Municipality of CASTREZZATO (BS)  Municipality of CAZZAGO SAN MARTINO (BS)  Municipality of CELLATICA (BS)  Municipality of CHIARI (BS)  Municipality of CIGOLE (BS)  Municipality of COCCAGLIO (BS)  Municipality of COLLEBEATO (BS)  Municipality of COLLIO (BS)  Municipality of COLOGNE (BS)  Municipality of COMEZZANO-CIZZAGO (BS)  Municipality of CONCESIO (BS)  Municipality of CORTE FRANCA (BS)  Municipality of CORZANO (BS)  Municipality of DELLO (BS)  Municipality of DESENZANO DEL GARDA (BS)  Municipality of ERBUSCO (BS)  Municipality of FIESSE (BS)  Municipality of FLERO (BS)  Municipality of GAMBARA (BS)  Municipality of GARDONE RIVIERA (BS)  Municipality of GARDONE VAL TROMPIA (BS)  Municipality of GARGNANO (BS)  Municipality of GAVARDO (BS)  Municipality of GHEDI (BS)  Municipality of GOTTOLENGO (BS)  Municipality of GUSSAGO (BS)  Municipality of IDRO (BS)  Municipality of IRMA (BS)  Municipality of ISEO (BS)  Municipality of ISORELLA (BS)  Municipality of LAVENONE (BS)  Municipality of LENO (BS)  Municipality of LIMONE SUL GARDA (BS)  Municipality of LODRINO (BS)  Municipality of LOGRATO (BS)  Municipality of LONATO DEL GARDA (BS)  Municipality of LONGHENA (BS)  Municipality of LUMEZZANE (BS)  Municipality of MACLODIO (BS)  Municipality of MAGASA (BS)  Municipality of MAIRANO (BS)  Municipality of MANERBA DEL GARDA (BS)  Municipality of MANERBIO (BS)  Municipality of MARCHENO (BS)  Municipality of MARMENTINO (BS)  Municipality of MARONE (BS)  Municipality of MAZZANO (BS)  Municipality of MILZANO (BS)  Municipality of MONIGA DEL GARDA (BS)  Municipality of MONTE ISOLA (BS)  Municipality of MONTICELLI BRUSATI (BS)  Municipality of MONTICHIARI (BS)  Municipality of MONTIRONE (BS)  Municipality of MURA (BS)  Municipality of MUSCOLINE (BS)  Municipality of NAVE (BS)  Municipality of NUVOLENTO (BS)  Municipality of NUVOLERA (BS)  Municipality of ODOLO (BS)  Municipality of OFFLAGA (BS)  Municipality of OME (BS)  Municipality of ORZINUOVI (BS)  Municipality of ORZIVECCHI (BS)  Municipality of OSPITALETTO (BS)  Municipality of PADENGHE SUL GARDA (BS)  Municipality of PADERNO FRANCIACORTA (BS)  Municipality of PAITONE (BS)  Municipality of PALAZZOLO SULL'OGLIO (BS)  Municipality of PARATICO (BS)  Municipality of PASSIRANO (BS)  Municipality of PAVONE DEL MELLA (BS)  Municipality of PERTICA ALTA (BS)  Municipality of PERTICA BASSA (BS)  Municipality of PEZZAZE (BS)  Municipality of POLAVENO (BS)  Municipality of POLPENAZZE DEL GARDA (BS)  Municipality of POMPIANO (BS)  Municipality of PONCARALE (BS)  Municipality of PONTEVICO (BS)  Municipality of PONTOGLIO (BS)  Municipality of POZZOLENGO (BS)  Municipality of PRALBOINO (BS)  Municipality of PRESEGLIE (BS)  Municipality of PREVALLE (BS)  Municipality of PROVAGLIO D'ISEO (BS)  Municipality of PROVAGLIO VAL SABBIA (BS)  Municipality of PUEGNAGO SUL GARDA (BS)  Municipality of QUINZANO D'OGLIO (BS)  Municipality of REMEDELLO (BS)  Municipality of REZZATO (BS)  Municipality of ROCCAFRANCA (BS)  Municipality of RODENGO SAIANO (BS)  Municipality of ROÃ  VOLCIANO (BS)  Municipality of RONCADELLE (BS)  Municipality of ROVATO (BS)  Municipality of RUDIANO (BS)  Municipality of SABBIO CHIESE (BS)  Municipality of SALE MARASINO (BS)  Municipality of SALÃ  (BS)  Municipality of SAN FELICE DEL BENACO (BS)  Municipality of SAN GERVASIO BRESCIANO (BS)  Municipality of SAN PAOLO (BS)  Municipality of SAN ZENO NAVIGLIO (BS)  Municipality of SAREZZO (BS)  Municipality of SENIGA (BS)  Municipality of SERLE (BS)  Municipality of SIRMIONE (BS)  Municipality of SOIANO DEL LAGO (BS)  Municipality of SULZANO (BS)  Municipality of TAVERNOLE SUL MELLA (BS)  Municipality of TIGNALE (BS)  Municipality of TORBOLE CASAGLIA (BS)  Municipality of TOSCOLANO-MADERNO (BS)  Municipality of TRAVAGLIATO (BS)  Municipality of TREMOSINE SUL GARDA (BS)  Municipality of TRENZANO (BS)  Municipality of TREVISO BRESCIANO (BS)  Municipality of URAGO D'OGLIO (BS)  Municipality of VALLIO TERME (BS)  Municipality of VALVESTINO (BS)  Municipality of VEROLANUOVA (BS)  Municipality of VEROLAVECCHIA (BS)  Municipality of VESTONE (BS)  Municipality of VILLA CARCINA (BS)  Municipality of VILLACHIARA (BS)  Municipality of VILLANUOVA SUL CLISI (BS)  Municipality of VISANO (BS)  Municipality of VOBARNO (BS)  Municipality of ZONE (BS)  Municipality of ACQUANEGRA CREMONESE (CR)  Municipality of AGNADELLO (CR)  Municipality of ANNICCO (CR)  Municipality of AZZANELLO (CR)  Municipality of BAGNOLO CREMASCO (CR)  Municipality of BONEMERSE (CR)  Municipality of BORDOLANO (CR)  Municipality of CA' D'ANDREA (CR)  Municipality of CALVATONE (CR)  Municipality of CAMISANO (CR)  Municipality of CAMPAGNOLA CREMASCA (CR)  Municipality of CAPERGNANICA (CR)  Municipality of CAPPELLA CANTONE (CR)  Municipality of CAPPELLA DE' PICENARDI (CR)  Municipality of CAPRALBA (CR)  Municipality of CASALBUTTANO ED UNITI (CR)  Municipality of CASALE CREMASCO-VIDOLASCO (CR)  Municipality of CASALETTO CEREDANO (CR)  Municipality of CASALETTO DI SOPRA (CR)  Municipality of CASALETTO VAPRIO (CR)  Municipality of CASALMAGGIORE (CR)  Municipality of CASALMORANO (CR)  Municipality of CASTEL GABBIANO (CR)  Municipality of CASTELDIDONE (CR)  Municipality of CASTELLEONE (CR)  Municipality of CASTELVERDE (CR)  Municipality of CASTELVISCONTI (CR)  Municipality of CELLA DATI (CR)  Municipality of CHIEVE (CR)  Municipality of CICOGNOLO (CR)  Municipality of CINGIA DE' BOTTI (CR)  Municipality of CORTE DE' CORTESI CON CIGNONE (CR)  Municipality of CORTE DE' FRATI (CR)  Municipality of CREDERA RUBBIANO (CR)  Municipality of CREMA (CR)  Municipality of CREMONA (CR)  Municipality of CREMOSANO (CR)  Municipality of CROTTA D'ADDA (CR)  Municipality of CUMIGNANO SUL NAVIGLIO (CR)  Municipality of DEROVERE (CR)  Municipality of DOVERA (CR)  Municipality of DRIZZONA (CR)  Municipality of FIESCO (CR)  Municipality of FORMIGARA (CR)  Municipality of GABBIONETA-BINANUOVA (CR)  Municipality of GADESCO-PIEVE DELMONA (CR)  Municipality of GENIVOLTA (CR)  Municipality of GERRE DE' CAPRIOLI (CR)  Municipality of GOMBITO (CR)  Municipality of GRONTARDO (CR)  Municipality of GRUMELLO CREMONESE ED UNITI (CR)  Municipality of GUSSOLA (CR)  Municipality of ISOLA DOVARESE (CR)  Municipality of IZANO (CR)  Municipality of MADIGNANO (CR)  Municipality of MALAGNINO (CR)  Municipality of MARTIGNANA DI PO (CR)  Municipality of MONTE CREMASCO (CR)  Municipality of MONTODINE (CR)  Municipality of MOSCAZZANO (CR)  Municipality of MOTTA BALUFFI (CR)  Municipality of OFFANENGO (CR)  Municipality of OLMENETA (CR)  Municipality of OSTIANO (CR)  Municipality of PADERNO PONCHIELLI (CR)  Municipality of PALAZZO PIGNANO (CR)  Municipality of PANDINO (CR)  Municipality of PERSICO DOSIMO (CR)  Municipality of PESCAROLO ED UNITI (CR)  Municipality of PESSINA CREMONESE (CR)  Municipality of PIADENA (CR)  Municipality of PIANENGO (CR)  Municipality of PIERANICA (CR)  Municipality of PIEVE D'OLMI (CR)  Municipality of PIEVE SAN GIACOMO (CR)  Municipality of PIZZIGHETTONE (CR)  Municipality of POZZAGLIO ED UNITI (CR)  Municipality of QUINTANO (CR)  Municipality of RICENGO (CR)  Municipality of RIPALTA ARPINA (CR)  Municipality of RIPALTA CREMASCA (CR)  Municipality of RIPALTA GUERINA (CR)  Municipality of RIVAROLO DEL RE ED UNITI (CR)  Municipality of RIVOLTA D'ADDA (CR)  Municipality of ROBECCO D'OGLIO (CR)  Municipality of ROMANENGO (CR)  Municipality of SALVIROLA (CR)  Municipality of SAN BASSANO (CR)  Municipality of SAN DANIELE PO (CR)  Municipality of SAN GIOVANNI IN CROCE (CR)  Municipality of SAN MARTINO DEL LAGO (CR)  Municipality of SCANDOLARA RAVARA (CR)  Municipality of SCANDOLARA RIPA D'OGLIO (CR)  Municipality of SERGNANO (CR)  Municipality of SESTO ED UNITI (CR)  Municipality of SOLAROLO RAINERIO (CR)  Municipality of SONCINO (CR)  Municipality of SORESINA (CR)  Municipality of SOSPIRO (CR)  Municipality of SPINADESCO (CR)  Municipality of SPINEDA (CR)  Municipality of SPINO D'ADDA (CR)  Municipality of STAGNO LOMBARDO (CR)  Municipality of TICENGO (CR)  Municipality of TORLINO VIMERCATI (CR)  Municipality of TORNATA (CR)  Municipality of TORRE DE' PICENARDI (CR)  Municipality of TORRICELLA DEL PIZZO (CR)  Municipality of TRESCORE CREMASCO (CR)  Municipality of TRIGOLO (CR)  Municipality of VAIANO CREMASCO (CR)  Municipality of VAILATE (CR)  Municipality of VESCOVATO (CR)  Municipality of VOLONGO (CR)  Municipality of VOLTIDO (CR)  Municipality of ABBADIA CERRETO (LO)  Municipality of BERTONICO (LO)  Municipality of BOFFALORA D'ADDA (LO)  Municipality of BORGHETTO LODIGIANO (LO)  Municipality of BORGO SAN GIOVANNI (LO)  Municipality of BREMBIO (LO)  Municipality of CAMAIRAGO (LO)  Municipality of CASALETTO LODIGIANO (LO)  Municipality of CASALMAIOCCO (LO)  Municipality of CASALPUSTERLENGO (LO)  Municipality of CASELLE LANDI (LO)  Municipality of CASELLE LURANI (LO)  Municipality of CASTELNUOVO BOCCA D'ADDA (LO)  Municipality of CASTIGLIONE D'ADDA (LO)  Municipality of CASTIRAGA VIDARDO (LO)  Municipality of CAVACURTA (LO)  Municipality of CAVENAGO D'ADDA (LO)  Municipality of CERVIGNANO D'ADDA (LO)  Municipality of CODOGNO (LO)  Municipality of COMAZZO (LO)  Municipality of CORNEGLIANO LAUDENSE (LO)  Municipality of CORNO GIOVINE (LO)  Municipality of CORNOVECCHIO (LO)  Municipality of CORTE PALASIO (LO)  Municipality of CRESPIATICA (LO)  Municipality of FOMBIO (LO)  Municipality of GALGAGNANO (LO)  Municipality of GRAFFIGNANA (LO)  Municipality of GUARDAMIGLIO (LO)  Municipality of LIVRAGA (LO)  Municipality of LODI (LO)  Municipality of LODI VECCHIO (LO)  Municipality of MACCASTORNA (LO)  Municipality of MAIRAGO (LO)  Municipality of MALEO (LO)  Municipality of MARUDO (LO)  Municipality of MASSALENGO (LO)  Municipality of MELETI (LO)  Municipality of MERLINO (LO)  Municipality of MONTANASO LOMBARDO (LO)  Municipality of MULAZZANO (LO)  Municipality of ORIO LITTA (LO)  Municipality of OSPEDALETTO LODIGIANO (LO)  Municipality of OSSAGO LODIGIANO (LO)  Municipality of PIEVE FISSIRAGA (LO)  Municipality of SALERANO SUL LAMBRO (LO)  Municipality of SAN FIORANO (LO)  Municipality of SAN MARTINO IN STRADA (LO)  Municipality of SAN ROCCO AL PORTO (LO)  Municipality of SANT'ANGELO LODIGIANO (LO)  Municipality of SANTO STEFANO LODIGIANO (LO)  Municipality of SECUGNAGO (LO)  Municipality of SENNA LODIGIANA (LO)  Municipality of SOMAGLIA (LO)  Municipality of SORDIO (LO)  Municipality of TAVAZZANO CON VILLAVESCO (LO)  Municipality of TERRANOVA DEI PASSERINI (LO)  Municipality of TURANO LODIGIANO (LO)  Municipality of VALERA FRATTA (LO)  Municipality of VILLANOVA DEL SILLARO (LO)  Municipality of ZELO BUON PERSICO (LO)  Municipality of ACQUANEGRA SUL CHIESE (MN)  Municipality of ASOLA (MN)  Municipality of BAGNOLO SAN VITO (MN)  Municipality of BIGARELLO (MN)  Municipality of BORGO VIRGILIO (MN)  Municipality of BORGOFRANCO SUL PO (MN)  Municipality of BOZZOLO (MN)  Municipality of CANNETO SULL'OGLIO (MN)  Municipality of CARBONARA DI PO (MN)  Municipality of CASALMORO (MN)  Municipality of CASALOLDO (MN)  Municipality of CASALROMANO (MN)  Municipality of CASTEL D'ARIO (MN)  Municipality of CASTEL GOFFREDO (MN)  Municipality of CASTELBELFORTE (MN)  Municipality of CASTELLUCCHIO (MN)  Municipality of CASTIGLIONE DELLE STIVIERE (MN)  Municipality of CAVRIANA (MN)  Municipality of CERESARA (MN)  Municipality of COMMESSAGGIO (MN)  Municipality of CURTATONE (MN)  Municipality of DOSOLO (MN)  Municipality of GAZOLDO DEGLI IPPOLITI (MN)  Municipality of GAZZUOLO (MN)  Municipality of GOITO (MN)  Municipality of GONZAGA (MN)  Municipality of GUIDIZZOLO (MN)  Municipality of MAGNACAVALLO (MN)  Municipality of MANTOVA (MN)  Municipality of MARCARIA (MN)  Municipality of MARIANA MANTOVANA (MN)  Municipality of MARMIROLO (MN)  Municipality of MEDOLE (MN)  Municipality of MOGLIA (MN)  Municipality of MONZAMBANO (MN)  Municipality of MOTTEGGIANA (MN)  Municipality of OSTIGLIA (MN)  Municipality of PEGOGNAGA (MN)  Municipality of PIEVE DI CORIANO (MN)  Municipality of PIUBEGA (MN)  Municipality of POGGIO RUSCO (MN)  Municipality of POMPONESCO (MN)  Municipality of PONTI SUL MINCIO (MN)  Municipality of PORTO MANTOVANO (MN)  Municipality of QUINGENTOLE (MN)  Municipality of QUISTELLO (MN)  Municipality of REDONDESCO (MN)  Municipality of REVERE (MN)  Municipality of RIVAROLO MANTOVANO (MN)  Municipality of RODIGO (MN)  Municipality of RONCOFERRARO (MN)  Municipality of ROVERBELLA (MN)  Municipality of SABBIONETA (MN)  Municipality of SAN BENEDETTO PO (MN)  Municipality of SAN GIACOMO DELLE SEGNATE (MN)  Municipality of SAN GIORGIO DI MANTOVA (MN)  Municipality of SAN GIOVANNI DEL DOSSO (MN)  Municipality of SAN MARTINO DALL'ARGINE (MN)  Municipality of SCHIVENOGLIA (MN)  Municipality of SERMIDE E FELONICA (MN)  Municipality of SERRAVALLE A PO (MN)  Municipality of SOLFERINO (MN)  Municipality of SUSTINENTE (MN)  Municipality of SUZZARA (MN)  Municipality of VIADANA (MN)  Municipality of VILLA POMA (MN)  Municipality of VILLIMPENTA (MN)  Municipality of VOLTA MANTOVANA (MN)  Municipality of ABBIATEGRASSO (MI)  Municipality of ALBAIRATE (MI)  Municipality of ARCONATE (MI)  Municipality of ARESE (MI)  Municipality of ARLUNO (MI)  Municipality of ASSAGO (MI)  Municipality of BARANZATE (MI)  Municipality of BAREGGIO (MI)  Municipality of BASIANO (MI)  Municipality of BASIGLIO (MI)  Municipality of BELLINZAGO LOMBARDO (MI)  Municipality of BERNATE TICINO (MI)  Municipality of BESATE (MI)  Municipality of BINASCO (MI)  Municipality of BOFFALORA SOPRA TICINO (MI)  Municipality of BOLLATE (MI)  Municipality of BRESSO (MI)  Municipality of BUBBIANO (MI)  Municipality of BUCCINASCO (MI)  Municipality of BUSCATE (MI)  Municipality of BUSSERO (MI)  Municipality of BUSTO GAROLFO (MI)  Municipality of CALVIGNASCO (MI)  Municipality of CAMBIAGO (MI)  Municipality of CANEGRATE (MI)  Municipality of CARPIANO (MI)  Municipality of CARUGATE (MI)  Municipality of CASARILE (MI)  Municipality of CASOREZZO (MI)  Municipality of CASSANO D'ADDA (MI)  Municipality of CASSINA DE' PECCHI (MI)  Municipality of CASSINETTA DI LUGAGNANO (MI)  Municipality of CASTANO PRIMO (MI)  Municipality of CERNUSCO SUL NAVIGLIO (MI)  Municipality of CERRO AL LAMBRO (MI)  Municipality of CERRO MAGGIORE (MI)  Municipality of CESANO BOSCONE (MI)  Municipality of CESATE (MI)  Municipality of CINISELLO BALSAMO (MI)  Municipality of CISLIANO (MI)  Municipality of COLOGNO MONZESE (MI)  Municipality of COLTURANO (MI)  Municipality of CORBETTA (MI)  Municipality of CORMANO (MI)  Municipality of CORNAREDO (MI)  Municipality of CORSICO (MI)  Municipality of CUGGIONO (MI)  Municipality of CUSAGO (MI)  Municipality of CUSANO MILANINO (MI)  Municipality of DAIRAGO (MI)  Municipality of DRESANO (MI)  Municipality of GAGGIANO (MI)  Municipality of GARBAGNATE MILANESE (MI)  Municipality of GESSATE (MI)  Municipality of GORGONZOLA (MI)  Municipality of GREZZAGO (MI)  Municipality of GUDO VISCONTI (MI)  Municipality of INVERUNO (MI)  Municipality of INZAGO (MI)  Municipality of LACCHIARELLA (MI)  Municipality of LAINATE (MI)  Municipality of LEGNANO (MI)  Municipality of LISCATE (MI)  Municipality of LOCATE DI TRIULZI (MI)  Municipality of MAGENTA (MI)  Municipality of MAGNAGO (MI)  Municipality of MARCALLO CON CASONE (MI)  Municipality of MASATE (MI)  Municipality of MEDIGLIA (MI)  Municipality of MELEGNANO (MI)  Municipality of MELZO (MI)  Municipality of MESERO (MI)  Municipality of MILANO (MI)  Municipality of MORIMONDO (MI)  Municipality of MOTTA VISCONTI (MI)  Municipality of NERVIANO (MI)  Municipality of NOSATE (MI)  Municipality of NOVATE MILANESE (MI)  Municipality of NOVIGLIO (MI)  Municipality of OPERA (MI)  Municipality of OSSONA (MI)  Municipality of OZZERO (MI)  Municipality of PADERNO DUGNANO (MI)  Municipality of PANTIGLIATE (MI)  Municipality of PARABIAGO (MI)  Municipality of PAULLO (MI)  Municipality of PERO (MI)  Municipality of PESCHIERA BORROMEO (MI)  Municipality of PESSANO CON BORNAGO (MI)  Municipality of PIEVE EMANUELE (MI)  Municipality of PIOLTELLO (MI)  Municipality of POGLIANO MILANESE (MI)  Municipality of POZZO D'ADDA (MI)  Municipality of POZZUOLO MARTESANA (MI)  Municipality of PREGNANA MILANESE (MI)  Municipality of RESCALDINA (MI)  Municipality of RHO (MI)  Municipality of ROBECCHETTO CON INDUNO (MI)  Municipality of ROBECCO SUL NAVIGLIO (MI)  Municipality of RODANO (MI)  Municipality of ROSATE (MI)  Municipality of ROZZANO (MI)  Municipality of SAN COLOMBANO AL LAMBRO (MI)  Municipality of SAN DONATO MILANESE (MI)  Municipality of SAN GIORGIO SU LEGNANO (MI)  Municipality of SAN GIULIANO MILANESE (MI)  Municipality of SAN VITTORE OLONA (MI)  Municipality of SAN ZENONE AL LAMBRO (MI)  Municipality of SANTO STEFANO TICINO (MI)  Municipality of SEDRIANO (MI)  Municipality of SEGRATE (MI)  Municipality of SENAGO (MI)  Municipality of SESTO SAN GIOVANNI (MI)  Municipality of SETTALA (MI)  Municipality of SETTIMO MILANESE (MI)  Municipality of SOLARO (MI)  Municipality of TREZZANO ROSA (MI)  Municipality of TREZZANO SUL NAVIGLIO (MI)  Municipality of TREZZO SULL'ADDA (MI)  Municipality of TRIBIANO (MI)  Municipality of TRUCCAZZANO (MI)  Municipality of TURBIGO (MI)  Municipality of VANZAGHELLO (MI)  Municipality of VANZAGO (MI)  Municipality of VAPRIO D'ADDA (MI)  Municipality of VERMEZZO (MI)  Municipality of VERNATE (MI)  Municipality of VIGNATE (MI)  Municipality of VILLA CORTESE (MI)  Municipality of VIMODRONE (MI)  Municipality of VITTUONE (MI)  Municipality of VIZZOLO PREDABISSI (MI)  Municipality of ZELO SURRIGONE (MI)  Municipality of ZIBIDO SAN GIACOMO (MI)  Municipality of ALAGNA (PV)  Municipality of ALBAREDO ARNABOLDI (PV)  Municipality of ALBONESE (PV)  Municipality of ALBUZZANO (PV)  Municipality of ARENA PO (PV)  Municipality of BADIA PAVESE (PV)  Municipality of BAGNARIA (PV)  Municipality of BARBIANELLO (PV)  Municipality of BASCAPÃ  (PV)  Municipality of BASTIDA PANCARANA (PV)  Municipality of BATTUDA (PV)  Municipality of BELGIOIOSO (PV)  Municipality of BEREGUARDO (PV)  Municipality of BORGARELLO (PV)  Municipality of BORGO PRIOLO (PV)  Municipality of BORGO SAN SIRO (PV)  Municipality of BORGORATTO MORMOROLO (PV)  Municipality of BORNASCO (PV)  Municipality of BOSNASCO (PV)  Municipality of BRALLO DI PREGOLA (PV)  Municipality of BREME (PV)  Municipality of BRESSANA BOTTARONE (PV)  Municipality of BRONI (PV)  Municipality of CALVIGNANO (PV)  Municipality of CAMPOSPINOSO (PV)  Municipality of CANDIA LOMELLINA (PV)  Municipality of CANEVINO (PV)  Municipality of CANNETO PAVESE (PV)  Municipality of CARBONARA AL TICINO (PV)  Municipality of CASANOVA LONATI (PV)  Municipality of CASATISMA (PV)  Municipality of CASEI GEROLA (PV)  Municipality of CASORATE PRIMO (PV)  Municipality of CASSOLNOVO (PV)  Municipality of CASTANA (PV)  Municipality of CASTEGGIO (PV)  Municipality of CASTELLETTO DI BRANDUZZO (PV)  Municipality of CASTELLO D'AGOGNA (PV)  Municipality of CASTELNOVETTO (PV)  Municipality of CAVA MANARA (PV)  Municipality of CECIMA (PV)  Municipality of CERANOVA (PV)  Municipality of CERETTO LOMELLINA (PV)  Municipality of CERGNAGO (PV)  Municipality of CERTOSA DI PAVIA (PV)  Municipality of CERVESINA (PV)  Municipality of CHIGNOLO PO (PV)  Municipality of CIGOGNOLA (PV)  Municipality of CILAVEGNA (PV)  Municipality of CODEVILLA (PV)  Municipality of CONFIENZA (PV)  Municipality of COPIANO (PV)  Municipality of CORANA (PV)  Municipality of CORNALE E BASTIDA (PV)  Municipality of CORTEOLONA E GENZONE (PV)  Municipality of CORVINO SAN QUIRICO (PV)  Municipality of COSTA DE' NOBILI (PV)  Municipality of COZZO (PV)  Municipality of CURA CARPIGNANO (PV)  Municipality of DORNO (PV)  Municipality of FERRERA ERBOGNONE (PV)  Municipality of FILIGHERA (PV)  Municipality of FORTUNAGO (PV)  Municipality of FRASCAROLO (PV)  Municipality of GALLIAVOLA (PV)  Municipality of GAMBARANA (PV)  Municipality of GAMBOLÃ  (PV)  Municipality of GARLASCO (PV)  Municipality of GERENZAGO (PV)  Municipality of GIUSSAGO (PV)  Municipality of GODIASCO SALICE TERME (PV)  Municipality of GOLFERENZO (PV)  Municipality of GRAVELLONA LOMELLINA (PV)  Municipality of GROPELLO CAIROLI (PV)  Municipality of INVERNO E MONTELEONE (PV)  Municipality of LANDRIANO (PV)  Municipality of LANGOSCO (PV)  Municipality of LARDIRAGO (PV)  Municipality of LINAROLO (PV)  Municipality of LIRIO (PV)  Municipality of LOMELLO (PV)  Municipality of LUNGAVILLA (PV)  Municipality of MAGHERNO (PV)  Municipality of MARCIGNAGO (PV)  Municipality of MARZANO (PV)  Municipality of MEDE (PV)  Municipality of MENCONICO (PV)  Municipality of MEZZANA BIGLI (PV)  Municipality of MEZZANA RABATTONE (PV)  Municipality of MEZZANINO (PV)  Municipality of MIRADOLO TERME (PV)  Municipality of MONTALTO PAVESE (PV)  Municipality of MONTEBELLO DELLA BATTAGLIA (PV)  Municipality of MONTECALVO VERSIGGIA (PV)  Municipality of MONTESCANO (PV)  Municipality of MONTESEGALE (PV)  Municipality of MONTICELLI PAVESE (PV)  Municipality of MONTÃ BECCARIA (PV)  Municipality of MORNICO LOSANA (PV)  Municipality of MORTARA (PV)  Municipality of NICORVO (PV)  Municipality of OLEVANO DI LOMELLINA (PV)  Municipality of OLIVA GESSI (PV)  Municipality of OTTOBIANO (PV)  Municipality of PALESTRO (PV)  Municipality of PANCARANA (PV)  Municipality of PARONA (PV)  Municipality of PAVIA (PV)  Municipality of PIETRA DE' GIORGI (PV)  Municipality of PIEVE ALBIGNOLA (PV)  Municipality of PIEVE DEL CAIRO (PV)  Municipality of PIEVE PORTO MORONE (PV)  Municipality of PINAROLO PO (PV)  Municipality of PIZZALE (PV)  Municipality of PONTE NIZZA (PV)  Municipality of PORTALBERA (PV)  Municipality of REA (PV)  Municipality of REDAVALLE (PV)  Municipality of RETORBIDO (PV)  Municipality of RIVANAZZANO TERME (PV)  Municipality of ROBBIO (PV)  Municipality of ROBECCO PAVESE (PV)  Municipality of ROCCA DE' GIORGI (PV)  Municipality of ROCCA SUSELLA (PV)  Municipality of ROGNANO (PV)  Municipality of ROMAGNESE (PV)  Municipality of RONCARO (PV)  Municipality of ROSASCO (PV)  Municipality of ROVESCALA (PV)  Municipality of RUINO (PV)  Municipality of SAN CIPRIANO PO (PV)  Municipality of SAN DAMIANO AL COLLE (PV)  Municipality of SAN GENESIO ED UNITI (PV)  Municipality of SAN GIORGIO DI LOMELLINA (PV)  Municipality of SAN MARTINO SICCOMARIO (PV)  Municipality of SAN ZENONE AL PO (PV)  Municipality of SANNAZZARO DE' BURGONDI (PV)  Municipality of SANTA CRISTINA E BISSONE (PV)  Municipality of SANTA GIULETTA (PV)  Municipality of SANTA MARGHERITA DI STAFFORA (PV)  Municipality of SANTA MARIA DELLA VERSA (PV)  Municipality of SANT'ALESSIO CON VIALONE (PV)  Municipality of SANT'ANGELO LOMELLINA (PV)  Municipality of SARTIRANA LOMELLINA (PV)  Municipality of SCALDASOLE (PV)  Municipality of SEMIANA (PV)  Municipality of SILVANO PIETRA (PV)  Municipality of SIZIANO (PV)  Municipality of SOMMO (PV)  Municipality of SPESSA (PV)  Municipality of STRADELLA (PV)  Municipality of SUARDI (PV)  Municipality of TORRAZZA COSTE (PV)  Municipality of TORRE BERETTI E CASTELLARO (PV)  Municipality of TORRE D'ARESE (PV)  Municipality of TORRE DE' NEGRI (PV)  Municipality of TORRE D'ISOLA (PV)  Municipality of TORREVECCHIA PIA (PV)  Municipality of TORRICELLA VERZATE (PV)  Municipality of TRAVACÃ  SICCOMARIO (PV)  Municipality of TRIVOLZIO (PV)  Municipality of TROMELLO (PV)  Municipality of TROVO (PV)  Municipality of VAL DI NIZZA (PV)  Municipality of VALEGGIO (PV)  Municipality of VALLE LOMELLINA (PV)  Municipality of VALLE SALIMBENE (PV)  Municipality of VALVERDE (PV)  Municipality of VARZI (PV)  Municipality of VELEZZO LOMELLINA (PV)  Municipality of VELLEZZO BELLINI (PV)  Municipality of VERRETTO (PV)  Municipality of VERRUA PO (PV)  Municipality of VIDIGULFO (PV)  Municipality of VIGEVANO (PV)  Municipality of VILLA BISCOSSI (PV)  Municipality of VILLANOVA D'ARDENGHI (PV)  Municipality of VILLANTERIO (PV)  Municipality of VISTARINO (PV)  Municipality of VOGHERA (PV)  Municipality of VOLPARA (PV)  Municipality of ZAVATTARELLO (PV)  Municipality of ZECCONE (PV)  Municipality of ZEME (PV)  Municipality of ZENEVREDO (PV)  Municipality of ZERBO (PV)  Municipality of ZERBOLÃ  (PV)  Municipality of ZINASCO (PV)  Municipality of ACQUI TERME (AL)  Municipality of ALBERA LIGURE (AL)  Municipality of ALESSANDRIA (AL)  Municipality of ALFIANO NATTA (AL)  Municipality of ALICE BEL COLLE (AL)  Municipality of ALLUVIONI CAMBIÃ  (AL)  Municipality of ALTAVILLA MONFERRATO (AL)  Municipality of ALZANO SCRIVIA (AL)  Municipality of ARQUATA SCRIVIA (AL)  Municipality of AVOLASCA (AL)  Municipality of BALZOLA (AL)  Municipality of BASALUZZO (AL)  Municipality of BASSIGNANA (AL)  Municipality of BELFORTE MONFERRATO (AL)  Municipality of BERGAMASCO (AL)  Municipality of BERZANO DI TORTONA (AL)  Municipality of BISTAGNO (AL)  Municipality of BORGHETTO DI BORBERA (AL)  Municipality of BORGO SAN MARTINO (AL)  Municipality of BORGORATTO ALESSANDRINO (AL)  Municipality of BOSCO MARENGO (AL)  Municipality of BOSIO (AL)  Municipality of BOZZOLE (AL)  Municipality of BRIGNANO-FRASCATA (AL)  Municipality of CABELLA LIGURE (AL)  Municipality of CAMAGNA MONFERRATO (AL)  Municipality of CAMINO (AL)  Municipality of CANTALUPO LIGURE (AL)  Municipality of CAPRIATA D'ORBA (AL)  Municipality of CARBONARA SCRIVIA (AL)  Municipality of CARENTINO (AL)  Municipality of CAREZZANO (AL)  Municipality of CARPENETO (AL)  Municipality of CARREGA LIGURE (AL)  Municipality of CARROSIO (AL)  Municipality of CARTOSIO (AL)  Municipality of CASAL CERMELLI (AL)  Municipality of CASALE MONFERRATO (AL)  Municipality of CASALEGGIO BOIRO (AL)  Municipality of CASALNOCETO (AL)  Municipality of CASASCO (AL)  Municipality of CASSANO SPINOLA (AL)  Municipality of CASSINE (AL)  Municipality of CASSINELLE (AL)  Municipality of CASTELLANIA (AL)  Municipality of CASTELLAR GUIDOBONO (AL)  Municipality of CASTELLAZZO BORMIDA (AL)  Municipality of CASTELLETTO D'ERRO (AL)  Municipality of CASTELLETTO D'ORBA (AL)  Municipality of CASTELLETTO MERLI (AL)  Municipality of CASTELLETTO MONFERRATO (AL)  Municipality of CASTELNUOVO BORMIDA (AL)  Municipality of CASTELNUOVO SCRIVIA (AL)  Municipality of CASTELSPINA (AL)  Municipality of CAVATORE (AL)  Municipality of CELLA MONTE (AL)  Municipality of CERESETO (AL)  Municipality of CERRETO GRUE (AL)  Municipality of CERRINA MONFERRATO (AL)  Municipality of CONIOLO (AL)  Municipality of CONZANO (AL)  Municipality of COSTA VESCOVATO (AL)  Municipality of CREMOLINO (AL)  Municipality of CUCCARO MONFERRATO (AL)  Municipality of DENICE (AL)  Municipality of DERNICE (AL)  Municipality of FABBRICA CURONE (AL)  Municipality of FELIZZANO (AL)  Municipality of FRACONALTO (AL)  Municipality of FRANCAVILLA BISIO (AL)  Municipality of FRASCARO (AL)  Municipality of FRASSINELLO MONFERRATO (AL)  Municipality of FRASSINETO PO (AL)  Municipality of FRESONARA (AL)  Municipality of FRUGAROLO (AL)  Municipality of FUBINE (AL)  Municipality of GABIANO (AL)  Municipality of GAMALERO (AL)  Municipality of GARBAGNA (AL)  Municipality of GAVAZZANA (AL)  Municipality of GAVI (AL)  Municipality of GIAROLE (AL)  Municipality of GREMIASCO (AL)  Municipality of GROGNARDO (AL)  Municipality of GRONDONA (AL)  Municipality of GUAZZORA (AL)  Municipality of ISOLA SANT'ANTONIO (AL)  Municipality of LERMA (AL)  Municipality of LU (AL)  Municipality of MALVICINO (AL)  Municipality of MASIO (AL)  Municipality of MELAZZO (AL)  Municipality of MERANA (AL)  Municipality of MIRABELLO MONFERRATO (AL)  Municipality of MOLARE (AL)  Municipality of MOLINO DEI TORTI (AL)  Municipality of MOMBELLO MONFERRATO (AL)  Municipality of MOMPERONE (AL)  Municipality of MONCESTINO (AL)  Municipality of MONGIARDINO LIGURE (AL)  Municipality of MONLEALE (AL)  Municipality of MONTACUTO (AL)  Municipality of MONTALDEO (AL)  Municipality of MONTALDO BORMIDA (AL)  Municipality of MONTECASTELLO (AL)  Municipality of MONTECHIARO D'ACQUI (AL)  Municipality of MONTEGIOCO (AL)  Municipality of MONTEMARZINO (AL)  Municipality of MORANO SUL PO (AL)  Municipality of MORBELLO (AL)  Municipality of MORNESE (AL)  Municipality of MORSASCO (AL)  Municipality of MURISENGO (AL)  Municipality of NOVI LIGURE (AL)  Municipality of OCCIMIANO (AL)  Municipality of ODALENGO GRANDE (AL)  Municipality of ODALENGO PICCOLO (AL)  Municipality of OLIVOLA (AL)  Municipality of ORSARA BORMIDA (AL)  Municipality of OTTIGLIO (AL)  Municipality of OVADA (AL)  Municipality of OVIGLIO (AL)  Municipality of OZZANO MONFERRATO (AL)  Municipality of PADERNA (AL)  Municipality of PARETO (AL)  Municipality of PARODI LIGURE (AL)  Municipality of PASTURANA (AL)  Municipality of PECETTO DI VALENZA (AL)  Municipality of PIETRA MARAZZI (AL)  Municipality of PIOVERA (AL)  Municipality of POMARO MONFERRATO (AL)  Municipality of PONTECURONE (AL)  Municipality of PONTESTURA (AL)  Municipality of PONTI (AL)  Municipality of PONZANO MONFERRATO (AL)  Municipality of PONZONE (AL)  Municipality of POZZOL GROPPO (AL)  Municipality of POZZOLO FORMIGARO (AL)  Municipality of PRASCO (AL)  Municipality of PREDOSA (AL)  Municipality of QUARGNENTO (AL)  Municipality of QUATTORDIO (AL)  Municipality of RICALDONE (AL)  Municipality of RIVALTA BORMIDA (AL)  Municipality of RIVARONE (AL)  Municipality of ROCCA GRIMALDA (AL)  Municipality of ROCCAFORTE LIGURE (AL)  Municipality of ROCCHETTA LIGURE (AL)  Municipality of ROSIGNANO MONFERRATO (AL)  Municipality of SALA MONFERRATO (AL)  Municipality of SALE (AL)  Municipality of SAN CRISTOFORO (AL)  Municipality of SAN GIORGIO MONFERRATO (AL)  Municipality of SAN SALVATORE MONFERRATO (AL)  Municipality of SAN SEBASTIANO CURONE (AL)  Municipality of SANT'AGATA FOSSILI (AL)  Municipality of SARDIGLIANO (AL)  Municipality of SAREZZANO (AL)  Municipality of SERRALUNGA DI CREA (AL)  Municipality of SERRAVALLE SCRIVIA (AL)  Municipality of SEZZADIO (AL)  Municipality of SILVANO D'ORBA (AL)  Municipality of SOLERO (AL)  Municipality of SOLONGHELLO (AL)  Municipality of SPIGNO MONFERRATO (AL)  Municipality of SPINETO SCRIVIA (AL)  Municipality of STAZZANO (AL)  Municipality of STREVI (AL)  Municipality of TAGLIOLO MONFERRATO (AL)  Municipality of TASSAROLO (AL)  Municipality of TERRUGGIA (AL)  Municipality of TERZO (AL)  Municipality of TICINETO (AL)  Municipality of TORTONA (AL)  Municipality of TREVILLE (AL)  Municipality of TRISOBBIO (AL)  Municipality of VALENZA (AL)  Municipality of VALMACCA (AL)  Municipality of VIGNALE MONFERRATO (AL)  Municipality of VIGNOLE BORBERA (AL)  Municipality of VIGUZZOLO (AL)  Municipality of VILLADEATI (AL)  Municipality of VILLALVERNIA (AL)  Municipality of VILLAMIROGLIO (AL)  Municipality of VILLANOVA MONFERRATO (AL)  Municipality of VILLAROMAGNANO (AL)  Municipality of VISONE (AL)  Municipality of VOLPEDO (AL)  Municipality of VOLPEGLINO (AL)  Municipality of VOLTAGGIO (AL)  Municipality of AGLIANO TERME (AT)  Municipality of ALBUGNANO (AT)  Municipality of ANTIGNANO (AT)  Municipality of ARAMENGO (AT)  Municipality of ASTI (AT)  Municipality of AZZANO D'ASTI (AT)  Municipality of BALDICHIERI D'ASTI (AT)  Municipality of BELVEGLIO (AT)  Municipality of BERZANO DI SAN PIETRO (AT)  Municipality of BRUNO (AT)  Municipality of BUBBIO (AT)  Municipality of BUTTIGLIERA D'ASTI (AT)  Municipality of CALAMANDRANA (AT)  Municipality of CALLIANO (AT)  Municipality of CALOSSO (AT)  Municipality of CAMERANO CASASCO (AT)  Municipality of CANELLI (AT)  Municipality of CANTARANA (AT)  Municipality of CAPRIGLIO (AT)  Municipality of CASORZO (AT)  Municipality of CASSINASCO (AT)  Municipality of CASTAGNOLE DELLE LANZE (AT)  Municipality of CASTAGNOLE MONFERRATO (AT)  Municipality of CASTEL BOGLIONE (AT)  Municipality of CASTEL ROCCHERO (AT)  Municipality of CASTELL'ALFERO (AT)  Municipality of CASTELLERO (AT)  Municipality of CASTELLETTO MOLINA (AT)  Municipality of CASTELLO DI ANNONE (AT)  Municipality of CASTELNUOVO BELBO (AT)  Municipality of CASTELNUOVO CALCEA (AT)  Municipality of CASTELNUOVO DON BOSCO (AT)  Municipality of CELLARENGO (AT)  Municipality of CELLE ENOMONDO (AT)  Municipality of CERRETO D'ASTI (AT)  Municipality of CERRO TANARO (AT)  Municipality of CESSOLE (AT)  Municipality of CHIUSANO D'ASTI (AT)  Municipality of CINAGLIO (AT)  Municipality of CISTERNA D'ASTI (AT)  Municipality of COAZZOLO (AT)  Municipality of COCCONATO (AT)  Municipality of CORSIONE (AT)  Municipality of CORTANDONE (AT)  Municipality of CORTANZE (AT)  Municipality of CORTAZZONE (AT)  Municipality of CORTIGLIONE (AT)  Municipality of COSSOMBRATO (AT)  Municipality of COSTIGLIOLE D'ASTI (AT)  Municipality of CUNICO (AT)  Municipality of DUSINO SAN MICHELE (AT)  Municipality of FERRERE (AT)  Municipality of FONTANILE (AT)  Municipality of FRINCO (AT)  Municipality of GRANA (AT)  Municipality of GRAZZANO BADOGLIO (AT)  Municipality of INCISA SCAPACCINO (AT)  Municipality of ISOLA D'ASTI (AT)  Municipality of LOAZZOLO (AT)  Municipality of MARANZANA (AT)  Municipality of MARETTO (AT)  Municipality of MOASCA (AT)  Municipality of MOMBALDONE (AT)  Municipality of MOMBARUZZO (AT)  Municipality of MOMBERCELLI (AT)  Municipality of MONALE (AT)  Municipality of MONASTERO BORMIDA (AT)  Municipality of MONCALVO (AT)  Municipality of MONCUCCO TORINESE (AT)  Municipality of MONGARDINO (AT)  Municipality of MONTABONE (AT)  Municipality of MONTAFIA (AT)  Municipality of MONTALDO SCARAMPI (AT)  Municipality of MONTECHIARO D'ASTI (AT)  Municipality of MONTEGROSSO D'ASTI (AT)  Municipality of MONTEMAGNO (AT)  Municipality of MONTIGLIO MONFERRATO (AT)  Municipality of MORANSENGO (AT)  Municipality of NIZZA MONFERRATO (AT)  Municipality of OLMO GENTILE (AT)  Municipality of PASSERANO MARMORITO (AT)  Municipality of PENANGO (AT)  Municipality of PIEA (AT)  Municipality of PINO D'ASTI (AT)  Municipality of PIOVÃ MASSAIA (AT)  Municipality of PORTACOMARO (AT)  Municipality of QUARANTI (AT)  Municipality of REFRANCORE (AT)  Municipality of REVIGLIASCO D'ASTI (AT)  Municipality of ROATTO (AT)  Municipality of ROBELLA (AT)  Municipality of ROCCA D'ARAZZO (AT)  Municipality of ROCCAVERANO (AT)  Municipality of ROCCHETTA PALAFEA (AT)  Municipality of ROCCHETTA TANARO (AT)  Municipality of SAN DAMIANO D'ASTI (AT)  Municipality of SAN GIORGIO SCARAMPI (AT)  Municipality of SAN MARTINO ALFIERI (AT)  Municipality of SAN MARZANO OLIVETO (AT)  Municipality of SAN PAOLO SOLBRITO (AT)  Municipality of SCURZOLENGO (AT)  Municipality of SEROLE (AT)  Municipality of SESSAME (AT)  Municipality of SETTIME (AT)  Municipality of SOGLIO (AT)  Municipality of TIGLIOLE (AT)  Municipality of TONCO (AT)  Municipality of TONENGO (AT)  Municipality of VAGLIO SERRA (AT)  Municipality of VALFENERA (AT)  Municipality of VESIME (AT)  Municipality of VIALE (AT)  Municipality of VIARIGI (AT)  Municipality of VIGLIANO D'ASTI (AT)  Municipality of VILLA SAN SECONDO (AT)  Municipality of VILLAFRANCA D'ASTI (AT)  Municipality of VILLANOVA D'ASTI (AT)  Municipality of VINCHIO (AT)  Municipality of AILOCHE (BI)  Municipality of ANDORNO MICCA (BI)  Municipality of BENNA (BI)  Municipality of BIELLA (BI)  Municipality of BIOGLIO (BI)  Municipality of BORRIANA (BI)  Municipality of BRUSNENGO (BI)  Municipality of CALLABIANA (BI)  Municipality of CAMANDONA (BI)  Municipality of CAMBURZANO (BI)  Municipality of CAMPIGLIA CERVO (BI)  Municipality of CANDELO (BI)  Municipality of CAPRILE (BI)  Municipality of CASAPINTA (BI)  Municipality of CASTELLETTO CERVO (BI)  Municipality of CAVAGLIÃ (BI)  Municipality of CERRETO CASTELLO (BI)  Municipality of CERRIONE (BI)  Municipality of COGGIOLA (BI)  Municipality of COSSATO (BI)  Municipality of CREVACUORE (BI)  Municipality of CURINO (BI)  Municipality of DONATO (BI)  Municipality of DORZANO (BI)  Municipality of GAGLIANICO (BI)  Municipality of GIFFLENGA (BI)  Municipality of GRAGLIA (BI)  Municipality of LESSONA (BI)  Municipality of MAGNANO (BI)  Municipality of MASSAZZA (BI)  Municipality of MASSERANO (BI)  Municipality of MEZZANA MORTIGLIENGO (BI)  Municipality of MIAGLIANO (BI)  Municipality of MONGRANDO (BI)  Municipality of MOSSO (BI)  Municipality of MOTTALCIATA (BI)  Municipality of MUZZANO (BI)  Municipality of NETRO (BI)  Municipality of OCCHIEPPO INFERIORE (BI)  Municipality of OCCHIEPPO SUPERIORE (BI)  Municipality of PETTINENGO (BI)  Municipality of PIATTO (BI)  Municipality of PIEDICAVALLO (BI)  Municipality of POLLONE (BI)  Municipality of PONDERANO (BI)  Municipality of PORTULA (BI)  Municipality of PRALUNGO (BI)  Municipality of PRAY (BI)  Municipality of QUAREGNA (BI)  Municipality of RONCO BIELLESE (BI)  Municipality of ROPPOLO (BI)  Municipality of ROSAZZA (BI)  Municipality of SAGLIANO MICCA (BI)  Municipality of SALA BIELLESE (BI)  Municipality of SALUSSOLA (BI)  Municipality of SANDIGLIANO (BI)  Municipality of SOPRANA (BI)  Municipality of SORDEVOLO (BI)  Municipality of SOSTEGNO (BI)  Municipality of STRONA (BI)  Municipality of TAVIGLIANO (BI)  Municipality of TERNENGO (BI)  Municipality of TOLLEGNO (BI)  Municipality of TORRAZZO (BI)  Municipality of TRIVERO (BI)  Municipality of VALDENGO (BI)  Municipality of VALLANZENGO (BI)  Municipality of VALLE MOSSO (BI)  Municipality of VALLE SAN NICOLAO (BI)  Municipality of VEGLIO (BI)  Municipality of VERRONE (BI)  Municipality of VIGLIANO BIELLESE (BI)  Municipality of VILLA DEL BOSCO (BI)  Municipality of VILLANOVA BIELLESE (BI)  Municipality of VIVERONE (BI)  Municipality of ZIMONE (BI)  Municipality of ZUBIENA (BI)  Municipality of ZUMAGLIA (BI)  Municipality of AGRATE CONTURBIA (NO)  Municipality of AMENO (NO)  Municipality of ARMENO (NO)  Municipality of ARONA (NO)  Municipality of BARENGO (NO)  Municipality of BELLINZAGO NOVARESE (NO)  Municipality of BIANDRATE (NO)  Municipality of BOCA (NO)  Municipality of BOGOGNO (NO)  Municipality of BOLZANO NOVARESE (NO)  Municipality of BORGO TICINO (NO)  Municipality of BORGOLAVEZZARO (NO)  Municipality of BORGOMANERO (NO)  Municipality of BRIGA NOVARESE (NO)  Municipality of BRIONA (NO)  Municipality of CALTIGNAGA (NO)  Municipality of CAMERI (NO)  Municipality of CARPIGNANO SESIA (NO)  Municipality of CASALBELTRAME (NO)  Municipality of CASALEGGIO NOVARA (NO)  Municipality of CASALINO (NO)  Municipality of CASALVOLONE (NO)  Municipality of CASTELLAZZO NOVARESE (NO)  Municipality of CASTELLETTO SOPRA TICINO (NO)  Municipality of CAVAGLIETTO (NO)  Municipality of CAVAGLIO D'AGOGNA (NO)  Municipality of CAVALLIRIO (NO)  Municipality of CERANO (NO)  Municipality of COLAZZA (NO)  Municipality of COMIGNAGO (NO)  Municipality of CRESSA (NO)  Municipality of CUREGGIO (NO)  Municipality of DIVIGNANO (NO)  Municipality of DORMELLETTO (NO)  Municipality of FARA NOVARESE (NO)  Municipality of FONTANETO D'AGOGNA (NO)  Municipality of GALLIATE (NO)  Municipality of GARBAGNA NOVARESE (NO)  Municipality of GARGALLO (NO)  Municipality of GATTICO (NO)  Municipality of GHEMME (NO)  Municipality of GOZZANO (NO)  Municipality of GRANOZZO CON MONTICELLO (NO)  Municipality of GRIGNASCO (NO)  Municipality of INVORIO (NO)  Municipality of LANDIONA (NO)  Municipality of LESA (NO)  Municipality of MAGGIORA (NO)  Municipality of MANDELLO VITTA (NO)  Municipality of MARANO TICINO (NO)  Municipality of MASSINO VISCONTI (NO)  Municipality of MEINA (NO)  Municipality of MEZZOMERICO (NO)  Municipality of MIASINO (NO)  Municipality of MOMO (NO)  Municipality of NEBBIUNO (NO)  Municipality of NIBBIOLA (NO)  Municipality of NOVARA (NO)  Municipality of OLEGGIO (NO)  Municipality of OLEGGIO CASTELLO (NO)  Municipality of ORTA SAN GIULIO (NO)  Municipality of PARUZZARO (NO)  Municipality of PELLA (NO)  Municipality of PETTENASCO (NO)  Municipality of PISANO (NO)  Municipality of POGNO (NO)  Municipality of POMBIA (NO)  Municipality of PRATO SESIA (NO)  Municipality of RECETTO (NO)  Municipality of ROMAGNANO SESIA (NO)  Municipality of ROMENTINO (NO)  Municipality of SAN MAURIZIO D'OPAGLIO (NO)  Municipality of SAN NAZZARO SESIA (NO)  Municipality of SAN PIETRO MOSEZZO (NO)  Municipality of SILLAVENGO (NO)  Municipality of SIZZANO (NO)  Municipality of SORISO (NO)  Municipality of SOZZAGO (NO)  Municipality of SUNO (NO)  Municipality of TERDOBBIATE (NO)  Municipality of TORNACO (NO)  Municipality of TRECATE (NO)  Municipality of VAPRIO D'AGOGNA (NO)  Municipality of VARALLO POMBIA (NO)  Municipality of VERUNO (NO)  Municipality of VESPOLATE (NO)  Municipality of VICOLUNGO (NO)  Municipality of VINZAGLIO (NO)  Municipality of AGLIÃ  (TO)  Municipality of ALBIANO D'IVREA (TO)  Municipality of ALICE SUPERIORE (TO)  Municipality of ANDEZENO (TO)  Municipality of ANDRATE (TO)  Municipality of ARIGNANO (TO)  Municipality of AZEGLIO (TO)  Municipality of BAIRO (TO)  Municipality of BALDISSERO CANAVESE (TO)  Municipality of BALDISSERO TORINESE (TO)  Municipality of BANCHETTE (TO)  Municipality of BARONE CANAVESE (TO)  Municipality of BOLLENGO (TO)  Municipality of BORGARO TORINESE (TO)  Municipality of BORGIALLO (TO)  Municipality of BORGOFRANCO D'IVREA (TO)  Municipality of BORGOMASINO (TO)  Municipality of BOSCONERO (TO)  Municipality of BRANDIZZO (TO)  Municipality of BROSSO (TO)  Municipality of BROZOLO (TO)  Municipality of BRUSASCO (TO)  Municipality of BUROLO (TO)  Municipality of BUSANO (TO)  Municipality of CALUSO (TO)  Municipality of CAMBIANO (TO)  Municipality of CANDIA CANAVESE (TO)  Municipality of CARAVINO (TO)  Municipality of CAREMA (TO)  Municipality of CARIGNANO (TO)  Municipality of CARMAGNOLA (TO)  Municipality of CASALBORGONE (TO)  Municipality of CASCINETTE D'IVREA (TO)  Municipality of CASELLE TORINESE (TO)  Municipality of CASTAGNETO PO (TO)  Municipality of CASTELLAMONTE (TO)  Municipality of CASTELNUOVO NIGRA (TO)  Municipality of CASTIGLIONE TORINESE (TO)  Municipality of CAVAGNOLO (TO)  Municipality of CHIAVERANO (TO)  Municipality of CHIERI (TO)  Municipality of CHIESANUOVA (TO)  Municipality of CHIVASSO (TO)  Municipality of CICONIO (TO)  Municipality of CINTANO (TO)  Municipality of CINZANO (TO)  Municipality of COLLERETTO CASTELNUOVO (TO)  Municipality of COLLERETTO GIACOSA (TO)  Municipality of COSSANO CANAVESE (TO)  Municipality of CUCEGLIO (TO)  Municipality of FAVRIA (TO)  Municipality of FELETTO (TO)  Municipality of FIORANO CANAVESE (TO)  Municipality of FOGLIZZO (TO)  Municipality of FRONT (TO)  Municipality of GASSINO TORINESE (TO)  Municipality of ISOLABELLA (TO)  Municipality of ISSIGLIO (TO)  Municipality of IVREA (TO)  Municipality of LA LOGGIA (TO)  Municipality of LAURIANO (TO)  Municipality of LEINÃ  (TO)  Municipality of LESSOLO (TO)  Municipality of LOMBARDORE (TO)  Municipality of LOMBRIASCO (TO)  Municipality of LORANZÃ  (TO)  Municipality of LUGNACCO (TO)  Municipality of LUSIGLIÃ  (TO)  Municipality of MAGLIONE (TO)  Municipality of MARENTINO (TO)  Municipality of MAZZÃ  (TO)  Municipality of MERCENASCO (TO)  Municipality of MEUGLIANO (TO)  Municipality of MOMBELLO DI TORINO (TO)  Municipality of MONCALIERI (TO)  Municipality of MONTALDO TORINESE (TO)  Municipality of MONTALENGHE (TO)  Municipality of MONTALTO DORA (TO)  Municipality of MONTANARO (TO)  Municipality of MONTEU DA PO (TO)  Municipality of MORIONDO TORINESE (TO)  Municipality of NOMAGLIO (TO)  Municipality of OGLIANICO (TO)  Municipality of ORIO CANAVESE (TO)  Municipality of OZEGNA (TO)  Municipality of PALAZZO CANAVESE (TO)  Municipality of PARELLA (TO)  Municipality of PAVAROLO (TO)  Municipality of PAVONE CANAVESE (TO)  Municipality of PECCO (TO)  Municipality of PECETTO TORINESE (TO)  Municipality of PEROSA CANAVESE (TO)  Municipality of PINO TORINESE (TO)  Municipality of PIVERONE (TO)  Municipality of POIRINO (TO)  Municipality of PRALORMO (TO)  Municipality of QUAGLIUZZO (TO)  Municipality of QUASSOLO (TO)  Municipality of QUINCINETTO (TO)  Municipality of RIVA PRESSO CHIERI (TO)  Municipality of RIVALBA (TO)  Municipality of RIVAROLO CANAVESE (TO)  Municipality of RIVAROSSA (TO)  Municipality of ROMANO CANAVESE (TO)  Municipality of RONDISSONE (TO)  Municipality of RUEGLIO (TO)  Municipality of SALASSA (TO)  Municipality of SALERANO CANAVESE (TO)  Municipality of SAMONE (TO)  Municipality of SAN BENIGNO CANAVESE (TO)  Municipality of SAN FRANCESCO AL CAMPO (TO)  Municipality of SAN GIORGIO CANAVESE (TO)  Municipality of SAN GIUSTO CANAVESE (TO)  Municipality of SAN MARTINO CANAVESE (TO)  Municipality of SAN MAURIZIO CANAVESE (TO)  Municipality of SAN MAURO TORINESE (TO)  Municipality of SAN PONSO (TO)  Municipality of SAN RAFFAELE CIMENA (TO)  Municipality of SAN SEBASTIANO DA PO (TO)  Municipality of SANTENA (TO)  Municipality of SCARMAGNO (TO)  Municipality of SCIOLZE (TO)  Municipality of SETTIMO ROTTARO (TO)  Municipality of SETTIMO TORINESE (TO)  Municipality of SETTIMO VITTONE (TO)  Municipality of STRAMBINELLO (TO)  Municipality of STRAMBINO (TO)  Municipality of TAVAGNASCO (TO)  Municipality of TORINO (TO)  Municipality of TORRAZZA PIEMONTE (TO)  Municipality of TORRE CANAVESE (TO)  Municipality of TRAUSELLA (TO)  Municipality of TRAVERSELLA (TO)  Municipality of TROFARELLO (TO)  Municipality of VALPERGA (TO)  Municipality of VEROLENGO (TO)  Municipality of VERRUA SAVOIA (TO)  Municipality of VESTIGNÃ  (TO)  Municipality of VIALFRÃ  (TO)  Municipality of VICO CANAVESE (TO)  Municipality of VIDRACCO (TO)  Municipality of VILLAREGGIA (TO)  Municipality of VILLASTELLONE (TO)  Municipality of VISCHE (TO)  Municipality of VISTRORIO (TO)  Municipality of VOLPIANO (TO)  Municipality of ALBANO VERCELLESE (VC)  Municipality of ALICE CASTELLO (VC)  Municipality of ARBORIO (VC)  Municipality of ASIGLIANO VERCELLESE (VC)  Municipality of BALOCCO (VC)  Municipality of BIANZÃ  (VC)  Municipality of BORGO D'ALE (VC)  Municipality of BORGO VERCELLI (VC)  Municipality of BURONZO (VC)  Municipality of CARESANA (VC)  Municipality of CARESANABLOT (VC)  Municipality of CARISIO (VC)  Municipality of CASANOVA ELVO (VC)  Municipality of CIGLIANO (VC)  Municipality of COLLOBIANO (VC)  Municipality of COSTANZANA (VC)  Municipality of CRESCENTINO (VC)  Municipality of CROVA (VC)  Municipality of DESANA (VC)  Municipality of FONTANETTO PO (VC)  Municipality of FORMIGLIANA (VC)  Municipality of GATTINARA (VC)  Municipality of GHISLARENGO (VC)  Municipality of GREGGIO (VC)  Municipality of LAMPORO (VC)  Municipality of LENTA (VC)  Municipality of LIGNANA (VC)  Municipality of LIVORNO FERRARIS (VC)  Municipality of LOZZOLO (VC)  Municipality of MONCRIVELLO (VC)  Municipality of MOTTA DE' CONTI (VC)  Municipality of OLCENENGO (VC)  Municipality of OLDENICO (VC)  Municipality of PALAZZOLO VERCELLESE (VC)  Municipality of PERTENGO (VC)  Municipality of PEZZANA (VC)  Municipality of PRAROLO (VC)  Municipality of QUINTO VERCELLESE (VC)  Municipality of RIVE (VC)  Municipality of ROASIO (VC)  Municipality of RONSECCO (VC)  Municipality of ROVASENDA (VC)  Municipality of SALASCO (VC)  Municipality of SALI VERCELLESE (VC)  Municipality of SALUGGIA (VC)  Municipality of SAN GERMANO VERCELLESE (VC)  Municipality of SAN GIACOMO VERCELLESE (VC)  Municipality of SANTHIÃ (VC)  Municipality of STROPPIANA (VC)  Municipality of TRICERRO (VC)  Municipality of TRINO (VC)  Municipality of TRONZANO VERCELLESE (VC)  Municipality of VERCELLI (VC)  Municipality of VILLARBOIT (VC)  Municipality of VILLATA (VC)  Municipality of BAONE (PD)  Municipality of BARBONA (PD)  Municipality of CARCERI (PD)  Municipality of CASALE DI SCODOSIA (PD)  Municipality of CASTELBALDO (PD)  Municipality of CERVARESE SANTA CROCE (PD)  Municipality of CINTO EUGANEO (PD)  Municipality of ESTE (PD)  Municipality of GRANZE (PD)  Municipality of LOZZO ATESTINO (PD)  Municipality of MASI (PD)  Municipality of MEGLIADINO SAN FIDENZIO (PD)  Municipality of MEGLIADINO SAN VITALE (PD)  Municipality of MERLARA (PD)  Municipality of MONTAGNANA (PD)  Municipality of OSPEDALETTO EUGANEO (PD)  Municipality of PIACENZA D'ADIGE (PD)  Municipality of PONSO (PD)  Municipality of ROVOLON (PD)  Municipality of SALETTO (PD)  Municipality of SANTA MARGHERITA D'ADIGE (PD)  Municipality of SANT'ELENA (PD)  Municipality of SANT'URBANO (PD)  Municipality of TEOLO (PD)  Municipality of URBANA (PD)  Municipality of VESCOVANA (PD)  Municipality of VIGHIZZOLO D'ESTE (PD)  Municipality of VILLA ESTENSE (PD)  Municipality of VO' (PD)  Municipality of ADRIA (RO)  Municipality of ARIANO NEL POLESINE (RO)  Municipality of ARQUÃ POLESINE (RO)  Municipality of BADIA POLESINE (RO)  Municipality of BAGNOLO DI PO (RO)  Municipality of BERGANTINO (RO)  Municipality of BOSARO (RO)  Municipality of CALTO (RO)  Municipality of CANARO (RO)  Municipality of CANDA (RO)  Municipality of CASTELGUGLIELMO (RO)  Municipality of CASTELMASSA (RO)  Municipality of CASTELNOVO BARIANO (RO)  Municipality of CENESELLI (RO)  Municipality of CEREGNANO (RO)  Municipality of CORBOLA (RO)  Municipality of COSTA DI ROVIGO (RO)  Municipality of CRESPINO (RO)  Municipality of FICAROLO (RO)  Municipality of FIESSO UMBERTIANO (RO)  Municipality of FRASSINELLE POLESINE (RO)  Municipality of FRATTA POLESINE (RO)  Municipality of GAIBA (RO)  Municipality of GAVELLO (RO)  Municipality of GIACCIANO CON BARUCHELLA (RO)  Municipality of GUARDA VENETA (RO)  Municipality of LENDINARA (RO)  Municipality of LOREO (RO)  Municipality of LUSIA (RO)  Municipality of MELARA (RO)  Municipality of OCCHIOBELLO (RO)  Municipality of PAPOZZE (RO)  Municipality of PETTORAZZA GRIMANI (RO)  Municipality of PINCARA (RO)  Municipality of POLESELLA (RO)  Municipality of PONTECCHIO POLESINE (RO)  Municipality of PORTO TOLLE (RO)  Municipality of PORTO VIRO (RO)  Municipality of ROSOLINA (RO)  Municipality of ROVIGO (RO)  Municipality of SALARA (RO)  Municipality of SAN BELLINO (RO)  Municipality of SAN MARTINO DI VENEZZE (RO)  Municipality of STIENTA (RO)  Municipality of TAGLIO DI PO (RO)  Municipality of TRECENTA (RO)  Municipality of VILLADOSE (RO)  Municipality of VILLAMARZANA (RO)  Municipality of VILLANOVA DEL GHEBBO (RO)  Municipality of VILLANOVA MARCHESANA (RO)  Municipality of ALBAREDO D'ADIGE (VR)  Municipality of ANGIARI (VR)  Municipality of ARCOLE (VR)  Municipality of BELFIORE (VR)  Municipality of BEVILACQUA (VR)  Municipality of BONAVIGO (VR)  Municipality of BOSCHI SANT'ANNA (VR)  Municipality of BOVOLONE (VR)  Municipality of BUTTAPIETRA (VR)  Municipality of CALDIERO (VR): South of A4 highway  Municipality of CASALEONE (VR)  Municipality of CASTAGNARO (VR)  Municipality of CASTEL D'AZZANO (VR)  Municipality of CASTELNUOVO DEL GARDA (VR): South of A4 highway  Municipality of CEREA (VR)  Municipality of COLOGNA VENETA (VR)  Municipality of COLOGNOLA AI COLLI (VR): South of A4 highway  Municipality of CONCAMARISE (VR)  Municipality of ERBÃ  (VR)  Municipality of GAZZO VERONESE (VR)  Municipality of ISOLA DELLA SCALA (VR)  Municipality of ISOLA RIZZA (VR)  Municipality of LAVAGNO (VR): South of A4 highway  Municipality of LEGNAGO (VR)  Municipality of MINERBE (VR)  Municipality of MONTEFORTE D'ALPONE (VR): South of A4 highway  Municipality of MOZZECANE (VR)  Municipality of NOGARA (VR)  Municipality of NOGAROLE ROCCA (VR)  Municipality of OPPEANO (VR)  Municipality of PALÃ (VR)  Municipality of PESCHIERA DEL GARDA (VR): South of A4 highway  Municipality of POVEGLIANO VERONESE (VR)  Municipality of PRESSANA (VR)  Municipality of RONCO ALL'ADIGE (VR)  Municipality of ROVERCHIARA (VR)  Municipality of ROVEREDO DI GUÃ (VR)  Municipality of SALIZZOLE (VR)  Municipality of SAN BONIFACIO (VR): South of A4 highway  Municipality of SAN GIOVANNI LUPATOTO (VR): South of A4 highway  Municipality of SAN MARTINO BUON ALBERGO (VR)  Municipality of SAN PIETRO DI MORUBIO (VR)  Municipality of SANGUINETTO (VR)  Municipality of SOAVE (VR): South of A4 highway  Municipality of SOMMACAMPAGNA (VR): South of A4 highway  Municipality of SONA (VR): South of A4 highway  Municipality of SORGÃ (VR)  Municipality of TERRAZZO (VR)  Municipality of TREVENZUOLO (VR)  Municipality of VALEGGIO SUL MINCIO (VR)  Municipality of VERONA (VR): South of A4 highway  Municipality of VERONELLA (VR)  Municipality of VIGASIO (VR)  Municipality of VILLA BARTOLOMEA (VR)  Municipality of VILLAFRANCA DI VERONA (VR)  Municipality of ZEVIO (VR)  Municipality of ZIMELLA (VR)  Municipality of AGUGLIARO (VI)  Municipality of ALBETTONE (VI)  Municipality of ALONTE (VI)  Municipality of ALTAVILLA VICENTINA (VI): South of A4 highway  Municipality of ARCUGNANO (VI): South of A4 highway  Municipality of ASIGLIANO VENETO (VI)  Municipality of BARBARANO VICENTINO (VI)  Municipality of BRENDOLA (VI): South of A4 highway  Municipality of CAMPIGLIA DEI BERICI (VI)  Municipality of CASTEGNERO (VI)  Municipality of GAMBELLARA (VI): South of A4 highway  Municipality of GRUMOLO DELLE ABBADESSE (VI): South of A4 highway  Municipality of LONGARE (VI)  Municipality of LONIGO (VI)  Municipality of MONTEBELLO VICENTINO (VI): South of A4 highway  Municipality of MONTECCHIO MAGGIORE (VI): South of A4 highway  Municipality of MONTEGALDA (VI)  Municipality of MONTEGALDELLA (VI)  Municipality of MOSSANO (VI)  Municipality of NANTO (VI)  Municipality of NOVENTA VICENTINA (VI)  Municipality of ORGIANO (VI)  Municipality of POJANA MAGGIORE (VI)  Municipality of SAREGO (VI)  Municipality of SOSSANO (VI)  Municipality of TORRI DI QUARTESOLO (VI): South of A4 highway  Municipality of VAL LIONA (VI)  Municipality of VICENZA (VI): South of A4 highway  Municipality of VILLAGA (VI)  Municipality of ZOVENCEDO (VI) 31.1.2018